DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments/Arguments filed 1/3/2022
The Specification Amendment has been entered. The Amendments to the claims and specification overcome the previous informalities, and therefore the previous claim/specification objections are withdrawn. In tandem with the Examiner’s Amendment below, the claims are fully in proper form.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Williams on 2/11/2022.

The claims have has been amended as follows: 


a mounting base which includes a bottom plate being fixed on a laminated wood;
a plurality of bolts each of which is projecting from the upper surface of the bottom plate and inserted through a mounting hole on the floor to extend upward;
a tube-fixing portion positioned on the upper surface of the bottom plate and provided with two locking slots located in an area defined by the bolts; 
a connection tube set which consists of a cold-water connection tube being locked and positioning in one of the two locking slots correspondingly and having a cold-water inlet end connected to a cold-water supply pipe and a cold-water outlet end connected to the cold-water inlet tube;
a hot-water connection tube being locked and positioning in another of the two
a fixing plate which is connected to and arranged around the bottom end of the free standing casing tube and provided with a plurality of insertion holes which allow the respective bolts of the mounting base to pass therethrough; and 
a plurality of nuts threaded on the respective bolts of the mounting base for threading and fastening the fixing plate on the upper surface of the floor; 
wherein the tube-fixing portion further includes first and second
the two locking slots are spaced apart and disposed on both the first vertical plate portion
for the two locking slots, a part of eachfirst vertical plate portion forms a vertical notch while a part of each

 the cold-water inlet end of the cold-water connection tube and the hot-water inlet end of the hot-water connection tube are respectively formed oneacheach and 
for both connection tubes, a part of the vertical portion close to the curved portion is locked and positioned in the horizontal notch of eacheach
 
6. The rough-in assembly as clamed in claim 1, wherein one side of the horizontal notch of eachanof each locking slot is curved and hasaeachtwo locking slots.  

7. The rough-in assembly as clamed in claim 1, wherein the first vertical plate portion horizontally extends outward to form a connection plate which is fixed on the upper surface of the bottom plate.  

9. A rough-in assembly, used for mounting a free-standing faucet, which includes a valve assembly, a spout connected to the valve assembly, a free-standing casing tube connected to the valve assembly, and an inlet tube set connected to the valve assembly, mounted in the free-standing casing tube and having a cold-water inlet tube and a hot-water inlet tube, on a floor comprising: 
a mounting base which includes a bottom plate being fixed on a laminated wood, 
a plurality of bolts each of which is projecting from the upper surface of the bottom plate and inserted through a mounting hole on the floor to extend upward, and 

a connection tube set which consists of a cold-water connection tube being locked and positioning in one of the two locking slots correspondingly and having a cold-water inlet end connected to a cold-water supply pipe and a cold-water outlet end connected to the cold-water inlet tube, and 
a hot-water connection tube being locked and positioning in another of the two
a fixing plate which is connected to and arranged around the bottom end of the free standing casing tube and provided with a plurality of insertion holes which allow the respective bolts of the mounting base to pass therethrough; 
and a plurality of nuts threaded on the respective bolts of the mounting base for threading and fastening the fixing plate on the upper surface of the floor, 
wherein the bottom plate of the mounting base is fixed on the upper surface of the laminated wood and is provided with a through hole so that the cold-water connection tube and the hot-water connection tube of the connection tube set are able to be inserted through the through hole and passed through the laminated wood; 
the tube-fixing portion is a piece of plate provided with a plurality of positioning holes and two openings that form the two locking slots; and 
the tube-fixing portion is abutting against and positioned on the upper surface of the bottom plate by the bolts being inserted through and positioned in the positioning holes.  

10. The rough-in assembly as clamed in claim 9, wherein eacheacheacheacheach

11. The rough-in assembly as clamed in claim 10, wherein an outer peripheral wall of both the cold-water connection tube and the hot-water connection tube is provided with a support circular flange; the diameter of eacheacheacheachs of each slotted hole on the tube-fixing portion.  

15. A rough-in assembly used for mounting a free-standing faucet, which includes a valve assembly, a connected to the valve assembly, a free-standing casing tube connected to the valve assembly, and an inlet tube set connected to the valve assembly, mounted in the free-standing casing tube and having a cold-water inlet tube and a hot-water inlet tube, on a floor comprising: 
a mounting base which includes a bottom plate being fixed on a laminated wood, 
a plurality of bolts each of which is projecting from the upper surface of the bottom plate and inserted through a mounting hole on the floor to extend upward, and 
a tube-fixing portion positioned on the upper surface of the bottom plate and provided with two locking slots located in an area defined by the bolts; 
a connection tube set which consists of a cold-water connection tube being locked and positioning in one of the two locking slots correspondingly and having a cold-water inlet end connected to a cold-water supply pipe and a cold-water outlet end connected to the cold-water inlet tube, and 
a hot-water connection tube being locked and positioning in another of the two
a fixing plate which is connected to and arranged around the bottom end of the free standing casing tube and provided with a plurality of insertion holes which allow the respective bolts of the mounting base to pass therethrough and a plurality of nuts threaded on the respective bolts of the mounting base for threading and fastening the fixing plate on the upper surface of the floor; 

the tube-fixing portion is a piece of plate provided with a plurality of positioning holes and two openings that form the two locking slots; and 
the tube-fixing portion is abutting against and positioned on the upper surface of the bottom plate by the bolts being inserted through and positioned in the positioning holes.  

16. The rough-in assembly as clamed in claim 15, wherein eacheacheacheacheach

17. The rough-in assembly as clamed in claim 15, wherein an outer peripheral wall of both the cold-water connection tube and the hot-water connection tube is provided with a support circular flange; the diameter of eacheacheacheachs of each slotted hole on the tube-fixing portion.  

Allowable Subject Matter
Claims 1 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1 has been amended to contain previously indicated allowable subject matter (see Allowable Subject Matter of claim 5 in the previous Office Action), making it allowed. 

Claims 6-8, 10-14, and 16-20 are allowed by virtue of their dependency on claims 1, 9, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753